Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3390 Filed 03/16/21 Page 1 of 37




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


  FORD MOTOR COMPANY,                               4:17-CV-11584
  ET AL.,
            Plaintiff,                     ORDER GRANTING IN PART
                                             AND DENYING IN PART
       v.                                    DEFENDANTS’ SECOND
                                            MOTION FOR SANCTIONS
  INTERMOTIVE, INC. ET AL.,                      (ECF NO. 108)
                   Defendant.                  ORDER DENYING
                                            PLAINTIFFS’ MOTION TO
                                             STRIKE (ECF NO. 113)

                                               SCHEDULING ORDER

       Sanctions motions are rare for this Court, and rarer still are

 motions seeking sanctions for the failure to comply with an order
 imposing sanctions. But that is what the delay tactics of Plaintiff Ford
 Motor Company (“Ford”) have led to: before the Court is Defendant

 InterMotive, Inc.’s (“InterMotive’s”) second motion for sanctions, ECF
 No. 108, against Ford for failing to comply with previous sanctions
 imposed by the Magistrate Judge, ECF No. 106, which themselves were

 levied due to Ford’s previous violation of that judge’s order to compel
 discovery, ECF No. 76.

       The background dispute is that InterMotive has a counterclaim
 against Ford alleging that the automaker installed devices in its trucks


                                      1
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3391 Filed 03/16/21 Page 2 of 37




 that were made using InterMotive’s misappropriated trade secrets and
 in violation of a non-disclosure agreement. During the discovery process,

 InterMotive has been trying to get Ford to produce records showing its
 sales and profit information for those trucks containing the allegedly
 stolen trade secrets. The reason InterMotive wants this information is

 that its theory of damages is based on disgorgement of profits and unjust
 enrichment: it wants to argue to the jury that whatever Ford earned from
 truck sales containing the allegedly stolen trade secrets—that amount

 should be awarded to InterMotive if it proves its case that Ford is liable.
 But Ford continually failed to fully produce these records. Now
 InterMotive has moved for a second imposition of sanctions. Ford

 responds that its second non-compliance was essentially inadvertent, and
 also asks the Court to strike portions of Defendant’s reply for allegedly
 including new allegations not properly before the Court.

       The Court held a hearing on the pending motions on February 19,

 2021. For the reasons explained below, the Court will GRANT IN PART
 and DENY IN PART InterMotive’s second motion for sanctions and will
 DENY Ford’s motion to strike.

                                 I.   Background

       “Upfit applications” are products installed in vehicles such as

 customized service trucks to equip them to be used for public safety,
 emergency response, snow-removal, utility, or other specialized

                                      2
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3392 Filed 03/16/21 Page 3 of 37




 functions. ECF No. 26, PageID.292; ECF No. 37, PageID.84. InterMotive
 had developed an upfit application which was a programmable data

 access system called “the UPFITTER INTERFACE MODULE” (“UIM”)
 Id.

       Sometime in 2011, InterMotive approached Ford, having worked on
 projects together in the past, and proposed working jointly to develop an

 upfit application for Ford. ECF No. 36, PageID.823-26. They met and
 discussed the feasibility of such a product and then signed a non-
 disclosure agreement. ECF No. 26-1; ECF No. 37, PageID.841. In the

 course of this exploratory phase, InterMotive shared some of its UIM
 technology with Ford. ECF No. 36, PageID.823. According to Ford, the
 project was not feasible and so it decided to not move forward. ECF No.

 37, PageID.841. But after Ford’s decision, InterMotive alleges that Ford
 began to sell a competing product under the name “Upfitter Interface
 Module.” ECF No. 36, PageID.825.

       Shortly thereafter, Ford filed a lawsuit against InterMotive,

 alleging that InterMotive had been displaying Ford’s trademark on its
 products, website, and promotional materials. ECF No. 37, PageID.842.
 InterMotive claims that Ford’s suit was in retaliation for its having

 complained about Ford’s use of the UIM technology that it had shared
 with Ford. Then InterMotive filed its own counterclaim, alleging that
 Ford infringed its registered trademark, engaged in unfair competition,

                                      3
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3393 Filed 03/16/21 Page 4 of 37




 violated the Michigan trade secrets statute, and breached its contract.
 ECF No. 36, PageID.833. On June 15, 2018, the parties filed a joint

 discovery plan pursuant to Federal Rules of Civil Procedure 26(f). ECF
 No. 37. The plan originally called for the completion of fact discovery on
 March 29, 2019 and expert discovery on June 28, 2019. Id. at PageID.844-

 45.

       After the Court ruled on cross-motions for summary judgment,
 ECF No. 65, signaling that the case would go to trial, it modified the
 scheduling order on October 24, 2019 to afford the parties an additional

 four months to complete discovery. ECF No. 67. The period for fact
 discovery was extended to December 9, 2019 and for expert discovery to
 February 21, 2020. Id. at PageID.1808.

       As the period for fact discovery came to an end, InterMotive filed a

 motion to compel damages discovery. ECF No. 70.1 Specifically,
 InterMotive sought to compel the production of information showing
 Ford’s sales and profits of vehicles containing the UIM device, along with

 several other kinds of records and information. Intermotive objected that
 Ford’s responses to Interrogatories 11, 12, and 13, Exhibit A, ECF No.




 1The Court referred the motion to compel, as well as the subsequent
 motions for sanctions, to Magistrate Judge Patti for resolution. See ECF
 Nos. 70, 79, and 87.
                                    4
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3394 Filed 03/16/21 Page 5 of 37




 70-2,2 Document Requests 24, 30, 31, and 32, Exhibit B, ECF No. 70-3,3
 and deposition topics 2 and 8, Exhibit C, ECF No. 70-44 were inadequate.

 InterMotive also sought profit information that Ford made from the sale
 of vehicles with the violative product in order to understand the full
 extent of Ford’s conduct. ECF No. 70, PageID.1830. The profit

 information was sought in Document Requests 33, 34, and 37, Exhibit B,
 ECF No. 70-3, PageID.1865-79. In addition, InterMotive requested the
 production of evidence and witness testimony that Ford intended to use

 at trial. ECF No. 70, PageID.1832.

       Ford opposed the motion to compel by arguing that it did not need
 to produce the information because doing so would compromise its trade
 secrets. ECF No. 71, PageID.1955-57. Instead, because the UIM is the

 product at issue in the case, Ford argued that the proper scope of



 2 These Interrogatories essentially seek information as the sales of
 vehicles that Ford sold in connection with or together with “any Upfitter
 Interface Modules,” as well as sales to any customers who also bought
 Ford’s vehicles equipped with its UIM. See ECF No. 70-2, PageID.1841-
 47.
 3 Document Requests 24, 30, 31 and 32 ask in different ways for

 documents relating to “the sales of Ford vehicles for each year since 2016,
 where Ford sold the vehicles together with or in connection with Ford’s
 Upfitter Interface Modules,” as well as documents relating to customers
 who purchased the UIM. See ECF No. 70-3, PageID.1858-59.
 4 Deposition topics 2 and 8 related to sales and sales prices of Ford

 vehicles sold “together with, in connection with, along with, or because of
 its,” UIM, as well as customer information involving the same. See ECF
 No. 70-4, PageID.1886.
                                      5
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3395 Filed 03/16/21 Page 6 of 37




 discovery should not extend to sales and profit information relating to the
 entire vehicle. Id. at PageID.1961. In considering disclosure of materials

 intended for trial, Ford argued that it was premature to disclose them
 because its obligations to do so were set by the Court and Local Rule 16.2.
 Id. at PageID.1963.

       The Court referred InterMotive’s motion to compel to Magistrate

 Judge Anthony Patti and he heard argument on it on January 28, 2020.
 See ECF No. 77. Regarding InterMotive’s request that Ford disclose its
 trial witnesses, Id. at PageID.2044-46, Ford’s counsel expressed concern

 that disclosures made under its Rule 26(e) duty to supplement would
 “lock Ford into the position that it cannot call a new witness.” Id. at
 PageID.2046. Nevertheless, Magistrate Judge Patti directed Ford to

 produce the names of witnesses it then anticipated using at trial, without
 restricting Ford from making supplementary disclosures or modifying its
 list of witnesses and exhibits in the future. Accordingly, so that

 InterMotive could proceed in discovery in an orderly fashion and would
 not be subjected to “trial by ambush,” the Court ordered Ford to produce
 responses to Interrogatories 14.5 ECF No. 77, PageID.2048. Next,

 Magistrate Judge Patti ordered that Ford produce information relating
 to its sales as requested by InterMotive. ECF No. 77, PageID.2081.
 During the hearing, the Court indicated that the request for Ford to

 5 Interrogatory No. 14 states, “Identify each and every witness Ford
 intends to call at trial.” ECF No. 70-5, PageID.1889.
                                      6
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3396 Filed 03/16/21 Page 7 of 37




 produce information relating to profits would be denied without prejudice
 because InterMotive conceded that it did not need such information at

 that stage of the litigation but that, if Ford intended to use profit
 information at trial, “[Ford] will be subject to its obligations to
 supplement.” Id. at PageID.2081.

       In a subsequent written order addressing InterMotive’s motion to

 compel, Magistrate Judge Patti ruled as follows: Ford was required to
 produce complete sales information of Ford vehicles with the UIM
 technology, ECF No. 76, PageID.2028, as well as “discovery about

 evidence and witness testimony Ford plans to use at trial.” Id. at
 PageID.2029. And as to requests relating to Ford’s profit information, the
 Court denied them without prejudice (Deposition Topic 4 and Document

 Requests 33, 34, and 37), but explained that “if Ford intends to use this
 information in its proofs at trial, or if any of its witnesses will rely upon
 it in support of their testimony or opinions, it must be produced” pursuant

 to “Interrogatory No. 14 and/or Document Request 38.” Id. at
 PageID.2029 (emphasis added). All of this discovery information,
 including whatever profit calculations Ford might wish to present at

 trial, were ordered to be produced by February 28, 2020, and InterMotive
 was granted until March 30, 2020 to conduct follow-up depositions. Id. at
 PageID.2030.




                                      7
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3397 Filed 03/16/21 Page 8 of 37




       Despite having been ordered to produce all “commercial documents
 evidencing sales” for vehicles with the UIM technology, Ford produced a

 “two-page summary” with no underlying documents such as invoices or
 sales contracts. See ECF No. 79, Page.ID 2191-96. Intermotive claimed
 that Ford’s production consisted of “vague, confusing and incomplete

 answers to the interrogatories.” ECF No. 79, PageID.2199. Consequently,
 InterMotive moved to sanction Ford for not following this Court’s order.
 See ECF No. 79. InterMotive argued that instead of producing

 information detailing “invoices and other business records showing
 sales,” Id. at PageID.2196, Ford produced only “2 pages of unverifiable
 ad hoc summaries” to establish its worldwide sales of tens of thousands

 of vehicles amounting to billions of dollars in revenue. Id. at
 PageID.2191. (italics in original). Ford also did not produce any sales
 information regarding vehicles sold outside the United States. Id.

 Moreover, in addition to deficient information, Ford produced business
 records “that are difficult for non-Ford employees to interpret.” Id. at
 PageID.2198. InterMotive stated that its expert could not even “prepare

 a damages report based on incomplete sales, and unverifiable
 summaries.” Id. InterMotive attempted to resolve the dispute with Ford
 prior to moving for sanctions, but was not successful. Id. at PageID.2192.

       As a result, InterMotive requested, among other things, that Ford

 should be sanctioned by requiring the immediate production of


                                      8
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3398 Filed 03/16/21 Page 9 of 37




 documents and answers to interrogatories relating to Ford’s sales
 information, extensions to discovery in order to respond to such

 production, and attorneys’ fees in enforcing the motion. Id. at
 PageID.2202.

       Not to be outdone, Ford filed its own cross-motion for sanctions
 against InterMotive on April 3, 2020. ECF No. 87. Ford argued that

 InterMotive withheld information that would establish that InterMotive
 “published its alleged trade secret on the Internet potentially before
 [InterMotive] disclosed its purported trade secret to Ford.” Id. at

 PageID.2432. Specifically, Ford argued that InterMotive’s conduct in
 supplementing the answer of its president, Gregory Schafer, after the
 close of discovery amounted to sanctionable conduct. ECF No. 87,

 PageID.2449. Ford reasoned that it was prejudiced by this conduct
 because it was not afforded the opportunity to explore the supplemented
 disclosures during the discovery period.

       Once again, on May 20, 2020, Magistrate Judge Patti held a hearing

 to resolve the parties’ discovery disputes. See ECF No. 105. The Court
 dispensed with Ford’s motion for sanctions, finding that although Ford
 was entitled to explore Schafer’s supplementary disclosures, Ford wasted

 its opportunity to do so during the discovery period. Id. at PageID.3016.
 Magistrate Judge Patti admonished Ford, stating that “Ford could have
 been more diligent in discovery” and that “Ford could have explored more

                                      9
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3399 Filed 03/16/21 Page 10 of 37




 robustly during the discovery period.” Id. at PageID.3016-17. For
 instance, Ford “didn’t even take Mr. Schafer’s deposition until discovery

 was over.” Id. In addition, Ford sought sanctions that would re-open
 discovery and effectively seek the dismissal of InterMotive’s claims. But
 the Court found that Ford’s wasted opportunity was of its own making.

 While denying most of the sanctions relief sought by Ford, the Court
 granted Ford’s motion in part by requiring InterMotive to produce
 invoices related to Schafer’s supplementary disclosures by June 22, 2020

 and allowing Ford to re-depose Schafer by July 22, 2020. Id. at
 PageID.3023; see also Opinion and Order Granting in Part and Denying
 in Part Ford’s Motion for Sanctions. ECF No. 104, PageID.2973.

       Turning to InterMotive’s motion for sanctions, much the hearing

 was devoted to discussing Ford’s counsel’s understanding of the scope of
 the order. Id. at PageID.3038. Ford argued that InterMotive did not ask
 for foreign sales in its motion to compel. And, even if InterMotive

 interpreted its request to include foreign sales, Ford could not produce
 vehicle sales outside the United States in part because Ford said it lacked
 control of sales information under the possession of foreign subsidiaries.

 Id. at PageID.3058. And in the case of Ford’s German affiliate, Germany’s
 privacy laws prevented Ford from disclosing sales information that would
 reveal private customer data. Id. at PageID.3043-44. Magistrate Judge

 Patti proceeded to question Ford’s counsel as to whether, as the parent


                                      10
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3400 Filed 03/16/21 Page 11 of 37




 of its foreign subsidiaries, Ford could demand sales information from its
 foreign subsidiaries as part of its various financial reporting obligations.

 Id. at PageID.3049. Ford’s counsel was unable to provide a clear answer.
 See id. at PageID.3050.

       In his written order, Magistrate Judge Patti granted in part and
 denied in part InterMotive’s motion for sanctions. See ECF No. 106. As

 to InterMotive’s requests for documents relating to Ford’s worldwide
 vehicle sales with its UIM, the Court determined that although Ford had
 produced some of its sales information, “InterMotive is entitled to check

 the figures provided against actual sales figures invoices, i.e., to test both
 the veracity and accuracy of these figures.” Id. at PageID.3067. (italics in
 original). As such, no later than July 15, 2020, Ford was ordered to:
       (1) supplement its written response, under oath, to confirm
       that the documents already produced by Ford…are complete
       for North America…or update it to include such information;
       (2) supplement its document production to include sales
       invoices for all North American sales; and,
       (3) supplement its document production to include sales for
       invoices for non-North American jurisdictions, but only if
       Ford Motor company and/or Ford Global Technologies, L.L.C.,
       has possession, custody or control over such documents (or a
       willingness to otherwise produce them) in accordance with the
       instructions provided below.

       Id. at PageID.3065 (bold in original).




                                      11
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3401 Filed 03/16/21 Page 12 of 37




       In so ruling, the Court rejected Ford’s objections that such requests
 were unduly burdensome or disproportionate because Ford generally

 waived such objections when it failed to explain “why it would be unduly
 burdened.” Id. at PageID.3065-67. At bottom, InterMotive was entitled
 to the production of such information because “[w]orldwide sales

 information has been at issue from the start.” Id. at PageID.3067.

       The Court similarly granted InterMotive’s request for answers to
 interrogatories detailing worldwide sales of Ford’s vehicles equipped with
 its UIM. ECF No. 106, PageID.3068. Magistrate Judge Patti found that:
       “[I]f the trade secret was shared with Ford’s domestic or
       international subsidiaries or affiliates and used in vehicles
       sold in commerce, InterMotive would be entitled to know how
       many such vehicles contained the allegedly secret technology,
       as well as the sales figures generated thereby, in order to
       calculate its damages.”

       Id. at PageID.3068.

       The Court also rejected Ford’s argument that it was unable to
 obtain information from its foreign subsidiaries. Id. at PageID.3068-69.
 That is because Ford “annually reports worldwide sales achieved through

 its international subsidiaries and affiliates and which admits to owning
 100% of Ford European Holdings, L.L.C., which in turn is a 99.9995%
 shareholder” in Ford’s German affiliate. Id. Because the Court concluded

 that Ford had the ability to produce invoices of its foreign sales, the Court
 ordered Ford:

                                      12
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3402 Filed 03/16/21 Page 13 of 37




       [N]o later than Monday, July 6, 2020, Ford SHALL inform
       the Court whether it will voluntarily report worldwide sales
       (number of vehicles and monetary figures, as previously
       ordered) relating to the total number of units containing UIM
       worldwide for any subsidiary for which it reports sales in its
       SEC filings and to shareholders. If Ford will voluntarily
       supply such information, then it should supplement its
       answer no later than Monday, July 27, 2020. If Ford will not
       do so, then, no later than Thursday, August 27, 2020,
       InterMotive will be permitted to take Fed. R. Civ. P. 30(b)(6)
       deposition(s) related to the topic of Ford’s relationship to its
       foreign…affiliates and subsidiaries…and one deposition of a
       Ford executive-level official with responsibility for
       contributing the worldwide sales figures to Ford Motor
       Company’s Annual Report and SEC filings.

       Id. at PageID.3070-71. (emphasis in original).

       In essence, the Court placed the burden on Ford “to either
 voluntarily produce the documentation (sans identifying information
 regarding customers, if need be) in support of its forthcoming, third

 supplemental answers…,” or subject itself to more discovery outlined
 above. Id. at PageID.3074. (italics in original). The Court then denied the
 request for Ford to pay InterMotive’s attorneys’ fees because the motion

 for sanctions raised a substantial question of fact as to which documents
 Ford has control over.

       Finally, the Court addressed the request to amend the scheduling
 order, “including 90 days for expert discovery, trial, a deadline for a joint

 final pretrial order, a deadline for motions in limine, and a date for the
 final pre-trial conference.” Id. at PageID.3075. Magistrate Judge Patti

                                      13
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3403 Filed 03/16/21 Page 14 of 37




 directed the parties to submit any agreed upon dates “to Judge Berg . . .
 as a proposed stipulated order, because it would amount to an

 amendment of one or more of dates” in the already-amended scheduling
 order. Id. at PageID.3075 (citing ECF No. 67). Magistrate Judge Patti
 then held InterMotive’s motion for sanctions resolved in part, granted in

 part, and denied in part. Id.

       After the Court issued its order, ECF No. 106, Ford offered to
 produce InterMotive’s requested information in “spreadsheets in place of
 the invoices.” ECF No. 106, PageID.3110. In response, the parties worked

 out an agreement as to an acceptable format for the production of the
 sales records. By the Magistrate Judge’s deadline of July 15, 2020,
 according to InterMotive, “Ford produced one actual invoice and invoice

 information in spreadsheet form for around 4200 vehicles.” (“the July
 Production”). ECF No. 108, PageID.3084. InterMotive further alleges
 that Ford’s disclosures were incomprehensible, incomplete, and

 insufficient. Id. at PageID.3085. InterMotive’s counsel attempted to
 reach Ford’s counsel about the discrepancy, but Ford’s counsel was on a
 family vacation and did not respond for about eight days. ECF No. 110,

 PageID.3111. After some further disclosures and additional back and
 forth, Ford produced further information on August 14, 2020 (the
 “August production”). ECF No. 111-1, PageID.3187. InterMotive alleges

 that this too was insufficient and incomprehensible, and too late. ECF


                                      14
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3404 Filed 03/16/21 Page 15 of 37




 No. 111, PageID.3180. InterMotive’s expert, Mark Robinson, attests in a
 declaration that he is unable to make sense of the Ford’s disclosures for

 the purpose of assessing the issue of damages. ECF No. 108-1.

       As a result of these insufficiencies, on August 7, 2020 InterMotive
 moved for a second time for sanctions against Ford for its dilatory conduct
 and further failure to cooperate in discovery. ECF No. 108. Ford took the

 position that the problems were merely the result of innocent mistakes
 and oversights. ECF No. 110. In addition, Ford moves to strike portions
 of InterMotive’s reply because it alleges that the reply contains new

 allegations inappropriate for the Court to consider. ECF No. 113.

       The Court initially held a hearing on the second motion for
 sanctions on October 9, 2020. ECF No. 118. At that hearing, the parties
 expressed interest in mediation or facilitation, so the Court ordered them

 to facilitation. After being notified that the facilitation was unsuccessful,
 the Court set a hearing on the second motion for sanctions which was
 held on February 19, 2021. ECF No. 123.

       At the hearing, InterMotive clarified its request for sanctions.

 Although InterMotive’s briefings focused on the proposed sanction of
 asking the Court to find that InterMotive’s damages should be taken as
 established in the amount of $1.5-1.6 billion—the figure representing

 Ford’s total sales revenues from the offending trucks—at the hearing
 InterMotive requested instead that Ford should be prevented from

                                      15
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3405 Filed 03/16/21 Page 16 of 37




 “introducing any evidence that they haven’t already produced.” Id. at
 PageID.3311.6 This would exclude expert testimony because Ford has not

 yet identified any experts, and also would prohibit Ford from presenting
 evidence “about costs of sales, setoffs, deductions and so forth.” Id.
 InterMotive reasoned that during the discovery period it had requested

 this information and the Court had ordered its production. Magistrate
 Judge Patti also had already put Ford on notice that it was required to
 disclose all materials it intended to use at trial. Despite having many

 opportunities to do so, Ford failed to produce such evidence. Id. During
 the hearing on the motion, the Court also pointed out that Ford would
 not be permitted to present evidence at trial in any event if it had not

 disclosed that evidence during discovery, but InterMotive nonetheless
 stated that it merely desired for the Court to recognize and order the
 exclusion of such evidence.7 Id. at PageID.3313-14. The Court concluded

 the February 19, 2021 hearing by taking the pending motions under
 advisement.


 6 InterMotive moved the Court to impose sanctions by taking as
 established that “if InterMotive proves liability at trial, InterMotive’s
 damages for breach of contract and misappropriation of trade secrets are
 at least Ford’s total worldwide sales of vehicles equipped with an UIM,
 where Ford is foreclosed from introducing any evidence to reduce that
 amount.” ECF No. 108, PageID.3091.
 7 Defendant also reaffirmed its request that the Court impose sanctions

 by ordering Plaintiff to reimburse Defendant’s costs in attorneys’ fees for
 having to enforce the Court’s order as of July 15, 2020. Id. at
 PageID.3310.
                                     16
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3406 Filed 03/16/21 Page 17 of 37




                               II.   Legal Standard

       A party may move for sanctions for the opposing party’s failure to
 comply with a discovery order. Fed. R. Civ. P. 37(b)(2)(A). In turn, courts

 may issue a sanction by “directing that the matters embraced in the order
 or other designated facts be taken as established for purposes of the
 action, as the prevailing party claims[.]” Fed. R. Civ. P. 37(b)(2)(A)(i).

 Courts may also prohibit the “disobedient party from supporting or
 opposing designated claims or defenses, or from introducing designated
 matters in evidence.” Id. at 37(b)(2)(A)(ii).

       In the Sixth Circuit, courts consider four factors when deciding

 whether to impose Rule 37 sanctions. Reg’l Refuse Sys., Inc. v. Inland
 Reclamation Co., 842 F.2d 150 (6th Cir. 1988) [hereinafter, the “Regional
 Refuse test”]. First, whether “the party’s failure to cooperate in discovery

 is due to willfulness, bad faith, or fault.” Id. Second, “whether the
 adversary was prejudiced by the party’s failure to cooperate in discovery.”
 Id. Third, “whether the party was warned that failure to cooperate could

 lead to the sanction.” Id. Finally, and not relevant here because dismissal
 is not at issue, “whether less drastic sanctions were first imposed or
 considered” before issuing a sanction by dismissing the case. Id.

       In Freeland v. Amigo, the Sixth Circuit applied the Regional Refuse

 test. 103 F.3d 1271, 1277 (6th Cir. 1997). There, the court determined
 whether the district court abused its discretion in issuing sanctions by

                                      17
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3407 Filed 03/16/21 Page 18 of 37




 precluding the testimony of plaintiffs’ expert witnesses and exhibits. Id.
 at 1274. Plaintiffs failed to schedule depositions with the experts and

 provide a timely final pretrial statement by the discovery cutoff date. Id.
 Because plaintiffs would not be able to present a case without expert
 testimony, the district court granted summary judgment in favor of the

 defendant. Id. at 1275.

       On appeal, the Sixth Circuit reversed, determining that the district
 court abused its discretion by “imposing the most drastic sanction
 possible upon plaintiffs, who were blameless, and as result, lost their day

 in court.” Id. at 1277. As to the first factor—willfulness, bad faith, or
 fault, the court weighed the dismissal of plaintiffs’ case against the
 culpability of the conduct of plaintiffs’ counsel. The court concluded that

 even though plaintiff’s counsel’s behavior suggested a lack of good faith
 on their part, it was unfair to deprive the plaintiffs of their day in court
 for the negligence of their counsel. The court gave the second factor—

 whether the delay prejudiced the defendants, less weight because
 defendant’s counsel failed to notify the district court of a potential Rule
 37 problem before the cutoff date and did not confer in good faith with

 plaintiffs beforehand. The court also found that defendant’s counsel also
 engaged in dilatory conduct. Id. at 1278. Third, regarding notice, the
 district court’s previous order “was not firm and definite, but allowed the

 attorneys to violate the discovery cutoff by agreement.” Id. at 1280.


                                      18
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3408 Filed 03/16/21 Page 19 of 37




 Routine language in a standard order warning counsel of a possible type
 of sanction is not always enough notice to warrant extreme sanctions like

 dismissal. Id. at 1279. Finally, as to the fourth factor, the record showed
 that the district court failed to consider less drastic sanctions. As a result,
 the court in Amigo reversed the district court’s dismissal. Id. at 1281.

                                 III.   Discussion

       InterMotive moves to sanction Ford for failing to comply with the

 Court’s previous orders. ECF No. 108, PageID.3084 (citing ECF Nos. 76
 and 106). InterMotive’s allegations fall into three categories. First, that
 Ford’s production of requested discovery materials is neither complete

 nor understandable. Id. at 3085. Second, that Ford’s production is not
 what the Court ordered. ECF No. 111, PageID.3177-78. Finally, that
 Ford’s conduct in the discovery stage has made it challenging and

 expensive for InterMotive to litigate the case. Id. at PageID.3177.

       As sanction for the above conduct, InterMotive’s motion the Court
 for an order that would:
       (1) award InterMotive attorneys’ fees for enforcing the Court’s
       order;
       (2) take as established that InterMotive’s “damages equal at
       least the worldwide sales of Ford vehicles that are equipped
       with” the violative products; and
       (3) foreclose Ford, provided that InterMotive proves liability
       at trial, from introducing any evidence reducing InterMotive’s
       damages as established in subsection (2) above.

                                        19
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3409 Filed 03/16/21 Page 20 of 37




 Id. at PageID.3085-86. For its part, Ford responds that the allegations
 were the result of “innocent oversight” and has “offered to pay

 InterMotive’s attorney’s fees incurred in bringing the motion.” ECF No.
 110, PageID.3109.
                a. Ford’s motion to strike portions of InterMotive’s
                   reply, or in the alternative, grant leave to file a
                   sur-reply.

       Before addressing the merits of InterMotive’s motion for sanctions,

 the Court must address Ford’s motion that seeks in the alternative either
 to strike portions of InterMotive’s reply or to be given leave to file a sur-
 reply. Ford seeks to strike InterMotive’s reply because it relies on the

 declaration of Mark Robinson, an expert witness that InterMotive
 intends to use to interpret Ford’s sales data. See ECF No. 113. Ford
 argues that Robinson’s declaration “alleges five new alleged deficiencies

 in Ford’s production.” Id. at PageID.3201 (italics in original).
 Alternatively, Ford argues that should the Court rely on Robinson’s
 Second Declaration, Ford should be allowed to file a sur-reply to respond

 to the new allegations. In support of its motion, Ford cites the proposition
 “that new arguments and evidence matter raised for the first time in a
 reply must not be considered.” Id. (citing ECF No. 111-1).

       Specifically, Ford argues that the following allegations in

 Robinson’s Second Declaration should be stricken: (1) that Ford redacted
 vehicle identification numbers from its August production; (2) that Ford

                                      20
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3410 Filed 03/16/21 Page 21 of 37




 omitted a spreadsheet from its August production; (3) that Ford is
 concealing sales outside the United States; (4) that data included in the

 July production is not included in the August production; and (5) that the
 August production includes data regarding vehicle models that were not
 requested by InterMotive nor ordered by the Court.

       The Court will deny both the motion to strike and for leave to file a

 sur-reply. Robinson’s declaration is a response to Ford’s argument that
 its discovery production is complete, and that InterMotive has received
 the materials it requested. ECF No. 110, PageID.3116-17. As such,

 Robinson’s second declaration does not raise new allegations. Rather, the
 allegations support InterMotive’s original argument that the Court
 should impose sanctions because Ford’s discovery production was

 incomplete and inaccessible. See ECF No. 111-1. There is no ground to
 strike and no need for a sur-reply.
                b. Ford’s conduct shows that the failure to cooperate
                   is the result of willfulness, bad faith, or fault.

       Turning to the main issue, the Court will review the record to assess

 whether Rule 37 sanctions against Ford are appropriate. The first factor
 under Regional Refuse is “whether the party’s failure to cooperate in
 discovery is due to willfulness, bad faith, or fault.” Amigo, 103 F.3d at

 1277. Here, InterMotive submits that Ford’s conduct is the result of
 disrespect of the Court’s orders. ECF No. 108, PageID.3084 (citing ECF
 Nos. 76 and 106). Furthermore, InterMotive accuses Ford of “stalling and
                                       21
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3411 Filed 03/16/21 Page 22 of 37




 delaying, and otherwise not complying with the Court’s clear order” for
 the purpose of wearing down InterMotive’s ability to continue to litigate

 this case. Id. at PageID.3088. As evidence that Ford is not disputing
 discovery materials in good faith, InterMotive cites to how Ford “fought
 all efforts to discover its customer names,” only to “just voluntarily

 disclose them” later in the invoice material. ECF No. 111, PageID.3178.
 In the past fifteen months before filing the second motion for sanctions,
 ECF No. 108, InterMotive had to file a motion to compel damages

 discovery, ECF No. 70, a previous motion for sanctions, ECF No. 79, and
 generally persist in obtaining scheduling orders and other required
 discovery production from Ford. ECF No. 108, PageID.3089. Taking these

 actions cumulatively, InterMotive argues that Ford’s conduct is the
 product of willfulness, bad faith, or fault because its objective is to delay
 and obstruct the proceedings.

       Ford responds that the omission and delay in the July production

 was the result of an innocent oversight. ECF No. 110, PageID.3109. Ford
 states the delay in correspondence after InterMotive pointed out the
 incompleteness of the production was attributed to the fact that Ford’s

 counsel was on a family vacation and so he was unable to provide an
 immediate response. Id. at PageID.3111. Ford’s counsel contends that
 once he became apprised of the omissions, he had taken prompt measures

 to correct them. Although InterMotive alleges that the corrections were


                                      22
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3412 Filed 03/16/21 Page 23 of 37




 still inadequate because the data was illegible due to the way it was coded
 in a spreadsheet, Ford responds that this discrepancy was unintentional

 and the result of the complicated nature having to compile and produce
 vast amounts of invoice data. Id. at PageID.3113-14. For its part, Ford
 has apologized for the allegedly unintentional omission and offered to pay

 InterMotive’s expenses in bringing this motion even though it maintains
 it was justified in the delay. Id. at PageID.3124.

       In reviewing the totality of the record, the Court finds it supports
 the conclusion that Ford’s failure to cooperate in discovery is due to

 willfulness, bad faith, or fault. See Amigo, 103 F.3d at 1277. There is a
 record of delay on the part of Ford that suggests contumacious conduct
 intended to obstruct discovery and prevent the case from moving forward.

 See id. InterMotive had to file a motion to compel, a motion for sanctions,
 and now, a second motion for sanctions, all for the same reason: to get
 Ford to disclose information regarding worldwide sales of its vehicles sold

 with the violative product. ECF No. 76, PageID.2028-29, ECF No. 106,
 PageID.3064-68. And in a previous order, Magistrate Judge Patti granted
 in part InterMotive’s first motion for sanctions against Ford for failing to

 produce documents related to the sales of vehicles and information
 regarding vehicle sales outside the United States. ECF No. 106,
 PageID.3063. This Court ordered that Ford “either voluntarily produce




                                      23
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3413 Filed 03/16/21 Page 24 of 37




 the documentation8…in support of its forthcoming, third supplemental
 answers…or subject itself to the additional discovery.” PageID.3073-74.

 This order, coupled with the litany of delays and insufficient production
 of discovery materials related the issue of sales and damages, suggests
 willfulness on the part of Ford.

       Given the record of non-compliance by Ford in responding to these

 discovery requests, the bar is high for Ford to now claim that the delay is
 a product of an innocent mistake or oversight. Ford was put on notice on
 numerous occasions that it was on thin ice about its failure to cooperate

 in discovery. After having already been warned and even sanctioned,
 Ford had every reason to abide by the Court’s latest order and disclose
 the materials accurately, comprehensively, and promptly. A review of the

 transcript of the sanctions hearing before Magistrate Judge Patti shows
 that he had little patience with the arguments presented by Ford. See,
 e.g., ECF No. 105, PageID.3015-23. Indeed, as noted by Magistrate Judge

 Patti, InterMotive’s allegations regarding the extent of the damages it is
 owed by Ford, if proven, create a substantial incentive for Ford to not
 disclose materials establishing the full extent of its violative conduct.

 ECF No. 106, PageID.3066. (“[D]amages or royalties could be substantial,



 8 Documentation here being worldwide sales (number of vehicles and
 monetary figures) relating to the total number of units containing the
 UIM product worldwide for any subsidiary for which Plaintiff reports
 sales in its SEC filings and to shareholders. ECF No. 106, PageID.3070.
                                     24
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3414 Filed 03/16/21 Page 25 of 37




 particularly if worldwide sales of the allegedly offending vehicles are
 exponentially larger.”). The incentive to delay and obstruct is great here.

 Accordingly, the most reasonable inference after such long delays and
 obstructive conduct is that Ford’s actions are the result of willfulness and
 not for any good faith reason.
                c. Ford’s failure to cooperate in discovery has
                   prejudiced InterMotive.

       InterMotive argues that it has suffered prejudice because of Ford’s
 delays and obstruction. For instance, even after Ford claims that it has
 produced the requested discovery materials, Robinson, InterMotive’s

 expert witness, still cannot summarize the number of vehicles sold or the
 dollar amounts, verify the accuracy of Ford’s interrogatory responses, or
 schedule a deposition of a Rule 30(b)(6) witness. ECF No. 108,

 PageID.3088. InterMotive further argues that the August production
 “omitted thousands of vehicles that were included in the July production”
 and is inconsistent with the Court’s orders because it includes new

 vehicle models “not reflected in Ford’s responses to Interrogatories 10-
 13.” Id. at PageID.3177-78. Ford’s August production also does not come
 with a “declaration from a knowledgeable person explaining what

 [Plaintiff] did, where it searched, and how its production is now complete
 and coherent.” Id. at PageID.3178. Finally, InterMotive argues that it
 suffered prejudice because it has had to continually press Ford on various



                                      25
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3415 Filed 03/16/21 Page 26 of 37




 discovery issues, increasing the cost of litigation and delaying justice. Id.
 at PageID.3180-81.

       In response, Ford asserts that the prejudice InterMotive suffered

 was minimal because Ford remedied the deficiency in a prompt manner.
 ECF No. 110, PageID.3118. In addition, Ford maintains that
 InterMotive’s requested sanction of taking as established that its

 “damages equal at least the worldwide sales of Ford vehicles that are
 equipped with” the violative products would yield “a sanction of over a
 billion and a half dollars if InterMotive proves liability on its claims.” Id.

 at PageID.3122. (italics in original). Such a sanction, Ford argues, lacks
 a “connection between any actual prejudice and the relief InterMotive
 seeks.” Id.

       The record weighs in favor of finding that Ford’s dilatory conduct

 and failure to cooperate in discovery has prejudiced InterMotive.
 Following the process established in Amigo, InterMotive alerted the
 Court of a potential Rule 37 problem before the discovery deadline,

 InterMotive conferred with Ford in an attempt to resolve the discrepancy,
 and InterMotive did not engage in its own dilatory and obstructive
 discovery. Moreover, this episode is not isolated. Taking into account the

 totality of Ford’s conduct, the prejudice accruing to InterMotive is even
 greater. The record shows that InterMotive has been thwarted at nearly
 every turn as it has attempted to support its theory for damages by

                                      26
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3416 Filed 03/16/21 Page 27 of 37




 obtaining the relevant sales information from Ford. This Court has
 ordered Ford to produce these materials on multiple occasions, but Ford

 has not done so in a satisfactory manner. See ECF No. 77, PageID.2081;
 see also ECF No. 106, PageID.3064-65.

       Moreover, Ford’s characterization that the delay amounted to no
 more than several business days is misleading because this is

 InterMotive’s second motion for sanctions regarding essentially the same
 disputed discovery materials. InterMotive has already moved this Court
 for sanctions due to the failure to produce this same evidence, Ford’s

 worldwide sales of vehicles fitted with its UIM. The period for fact
 discovery terminated on December 9, 2019 and the period for expert
 discovery closed on February 21, 2020. More than a year has passed due

 to the wasteful litigation made necessary by the failure to produce this
 evidence. ECF No. 67, PageID.1808.

       Ford’s failure to cooperate in discovery caused InterMotive to wait
 over a year after the close of discovery for this case to move forward. This

 delay has led to a great disadvantage in time and cost to InterMotive.
 Peltz v. Moretti, 292 Fed. App’x 475, 480 (6th Cir. 2008) (finding that
 prejudice occurs where the failure to cooperate in discovery results in

 many months of costly delays). As such, the Court finds that Ford’s
 conduct has led InterMotive to suffer prejudice.



                                      27
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3417 Filed 03/16/21 Page 28 of 37




                 d. Whether Ford’s misconduct justifies the sanction
                    of taking as established the issue of damages.

       Rule 37(b) sets out the available sanctions that a court may impose

 for failure to comply with a court’s discovery order. Fed. R. Civ. Proc.
 37(b)(2)(A)(i)-(vii). The authorized forms of sanctions encompass a wide
 spectrum, from minor reprimands (staying the proceedings until the

 order is obeyed) to devastating punishments (dismissing the action in
 whole or in part). Specifically, the Rule provides as follows:
            (2) Sanctions Sought in the District Where the Action Is
       Pending.
            (A) For Not Obeying a Discovery Order. If a party or a
       party's officer, director, or managing agent--or a witness
       designated under Rule 30(b)(6) or 31(a)(4)--fails to obey an
       order to provide or permit discovery, including an order under
       Rule 26(f), 35, or 37(a), the court where the action is pending
       may issue further just orders. They may include the following:
             (i) directing that the matters embraced in the order or
       other designated facts be taken as established for purposes of
       the action, as the prevailing party claims;
            (ii) prohibiting the disobedient party from supporting or
       opposing designated claims or defenses, or from introducing
       designated matters in evidence;
               (iii) striking pleadings in whole or in part;
            (iv) staying further proceedings until the order is
       obeyed;
               (v) dismissing the action or proceeding in whole or in
       part;
            (vi) rendering        a   default   judgment       against   the
       disobedient party; or

                                        28
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3418 Filed 03/16/21 Page 29 of 37




            (vii) treating as contempt of court the failure to obey any
       order except an order to submit to a physical or mental
       examination.

       As to whether the Court should sanction Ford by taking as

 established InterMotive’s damages, the record fails to establish that Ford
 was put on notice that a failure to cooperate would lead to such harsh
 sanctions. See Amigo, 103 F.3d at 1279-80 (holding that stringent

 sanctions were inappropriate where the district court never gave notice
 that further delay would lead to dismissal). Moreover, InterMotive does
 not allege nor does it cite to any evidence supporting such a conclusion.

       Instead, in its previous order, this Court ordered Ford to supply

 information relating to “worldwide sales…relating to the total number of
 units containing UIM worldwide for any subsidiary for which it reports
 sales in its SEC filings and to shareholders.” See ECF No. 106,

 PageID.3070-71. This Court then warned Ford that if it failed to
 cooperate by the deadline, InterMotive would be permitted to take
 depositions “related to the topic of Ford’s relationship to its

 foreign…affiliates and subsidiaries,” and one deposition of a Ford
 executive-level official with responsibility for contributing the worldwide
 sales figures to Ford Motor Company’s Annual Report and SEC filings.

 See id. Accordingly, under Sixth Circuit case law and this Court’s
 previous rulings, it would not be appropriate to sanction Ford by taking
 its world-wide sales as the established amount of damages.


                                      29
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3419 Filed 03/16/21 Page 30 of 37




       InterMotive also seeks the sanction of foreclosing Ford from
 introducing any evidence that would tend to reduce the amount of

 damages that InterMotive can establish at trial. It is well-established
 that parties may not introduce evidence at trial if it did not disclose such
 evidence during discovery. Fed. R. Civ. P. 26(e). Magistrate Judge Patti

 put Ford on notice, at a hearing and in a written order, that it had an
 ongoing duty to produce any evidence it intended to use at trial,
 specifically evidence relating to the profits, costs, deductions, and offsets

 of its vehicles equipped with the violative product. ECF No. 76,
 PageID.2029; ECF No. 77, PageID.2051-52. Indeed, it appears that this
 information, if Ford intended to use it at trial, should have been produced

 as ordered by Magistrate Judge Patti by February 28, 2020. ECF No. 76,
 PageID.2030.

       But the reality is that Ford never produced any evidence regarding
 its profits, never offered proof of deductions, set-offs, or costs, against the

 sales figures that InterMotive would like to use to establish damages.
 Ford never identified an expert, not did it produce any expert report. It
 simply devoted its considerable resources to litigating the issue, for over

 a year, of its obligation to produce complete and comprehensive sales
 information. The parties have been consumed by this discovery dispute
 for some 16 months.




                                       30
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3420 Filed 03/16/21 Page 31 of 37




       At the February 19, 2021 hearing on the pending motion, the Court
 reiterated that parties who failed to disclose evidence in discovery would

 not be permitted to present such evidence at trial. ECF No. 123,
 PageID.3313-14. The Court further noted that Ford’s opportunity to
 disclose evidence upon which expert testimony could rely to draw

 conclusions about profits, costs, deductions, and offsets closed with the
 end of discovery. Id. at PageID.3332-33. The record thus shows that Ford
 was aware that a potential sanction might include prohibiting Ford from

 presenting evidence at trial (not already disclosed in discovery) that
 would be offered to reduce the amount of damages that InterMotive can
 establish at trial. The Court would therefore be fully justified, under Rule

 37(b)(2)(A)(ii), in prohibiting Ford from “introducing designated matters
 in evidence” such as evidence of its profits, costs, deductions and set-offs.

       But to do so would dramatically tilt the playing field in
 InterMotive’s favor, to the point where, if it prevails in establishing

 liability, it could point to Ford’s total sales revenues of some $1.5-1.6
 billion as the amount of ill-gotten gains it is seeking in damages. Ford,
 on the other hand, would be left unable to offer any evidence in rebuttal.

 While Ford’s conduct here might well deserve such a penalty, the Court
 is concerned about the fundamental fairness of such a sanction where the
 value of the alleged stolen technology and the value of the total worldwide

 sales of Ford trucks with that technology are so out of balance. Moreover,


                                      31
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3421 Filed 03/16/21 Page 32 of 37




 neither party came to the Court after Magistrate Judge Patti’s initial
 compulsion order was issued to obtain an amended scheduling order that

 would have set new dates for expert discovery completion, even though
 he told them to do so. ECF No. 76, Page.ID 2030.

        Consequently, the Court will adopt a course intended to punish
 Ford adequately for its abusive conduct during discovery, establish a

 clear scheduling order to complete discovery, and get the case on track
 for trial. Should it be necessary to consider another request for sanctions
 for non-compliance with this Order, the parties are on notice that the

 Court will consider barring claims or dismissal of the action as
 appropriate remedies.

                               CONCLUSION

        For all the reasons stated above, InterMotive’s second motion for
 sanctions is GRANTED IN PART and DENIED IN PART. ECF No.

 108.

        In particular, the Court hereby ORDERS the following:

        As to InterMotive’s request for an award of attorneys’ fees for
 enforcing the Court’s order, the request is GRANTED and
 InterMotive shall submit a bill therefore within 14 days of the date

 of this Order;



                                      32
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3422 Filed 03/16/21 Page 33 of 37




       As to InterMotive’s request to take as established that
 InterMotive’s “damages equal at least the worldwide sales of Ford

 vehicles that are equipped with” the violative products, this request
 is DENIED;

       As to InterMotive’s request to foreclose Ford, provided that
 InterMotive proves liability at trial, from introducing any evidence

 reducing InterMotive’s damages as established by the records of the
 worldwide sales of Ford vehicles that are equipped with the alleged
 violative products, that request is HELD IN ABEYANCE, pending

 Ford’s compliance with this Order;

       And it is FURTHER ORDERED:

           Ford SHALL PAY ANY FEES already incurred by
             InterMotive in connection with compensating InterMotive’s
             expert witness, Mark Robinson, in bringing the second motion

             for sanctions and supporting the same, and InterMotive shall
             submit an appropriate bill to the Court therefore within 14
             days of the date of this Order;

           As sanction for its delay in identifying its expert or producing
             expert discovery, Ford SHALL PAY ANY ATTORNEYS’
             FEES incurred by InterMotive in reviewing Ford’s expert

             report, preparing for and deposing Ford’s expert, and SHALL
             FURTHER PAY ANY EXPERT FEES to be incurred by

                                      33
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3423 Filed 03/16/21 Page 34 of 37




             InterMotive in connection with its preparation of any
             Rebuttal Expert report. Moreover, Ford SHALL PAY ANY

             ATTORNEYS’ FEES incurred by InterMotive in preparing
             for and conducting any depositions of any witnesses
             designated by Ford in the Notification required pursuant to

             this Order. InterMotive shall submit an appropriate bill or
             bills pertaining to these fees to the Court.
           The following SCHEDULING ORDER shall govern the

             remainder of this case:
                o Within 7 days of the date of this order, or by March 23,
                   2021, Ford SHALL FILE WITH THE COURT A

                   NOTIFICATION stating whether or not Ford intends
                   to offer at trial any evidence of profits, set-offs, or
                   deductions relating to the sales of the vehicles equipped

                   with the alleged violative products. Such Notification
                   shall include the identification of a witness or witnesses
                   (no more than two) with knowledge of how the evidence

                   of profits, set-offs or deductions was or will be gathered,
                   calculated,   compiled   and    presented.   If   no   such
                   Notification is filed in compliance with this Order, Ford

                   SHALL BE FORECLOSED from presenting such
                   evidence or witness(es) in any manner, including in the
                   form of any expert opinion;
                                       34
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3424 Filed 03/16/21 Page 35 of 37




                o Within 28 days of the date of this Order, or by April 13,
                   2021, provided that Ford has filed a Notification stating

                   its intention to offer at trial any evidence of profits, set-
                   offs, or deductions relating to the sales of the vehicles
                   equipped with the alleged violative products and

                   identifying any witnesses with knowledge thereof, such
                   EVIDENCE         OF      PROFITS,       SET-OFFS,        OR
                   DEDUCTIONS MUST BE PRODUCED IN FULL

                   TO INTERMOTIVE. If not produced in full by that
                   date, InterMotive’s request, held in abeyance above,
                   that Ford be foreclosed from introducing any evidence

                   reducing InterMotive’s damages as established by the
                   records of the worldwide sales of Ford vehicles that are
                   equipped with the alleged violative products will be

                   GRANTED.
                o Within 45 days of the date of this Order, or by April 30,
                   2021, InterMotive IS AUTHORIZED TO CONDUCT

                   A DEPOSITION OR DEPOSITIONS of any Ford
                   witness or witnesses (no more than two) that may have
                   been identified by Ford in the Notification required

                   under this Order;
                o With 14 days of the date of this Order, or by March 30,
                   2021, if Ford wishes to submit an expert report, Ford
                                       35
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3425 Filed 03/16/21 Page 36 of 37




                   MUST IDENTIFY BY NAME AND DISCLOSE ITS
                   EXPERT TO INTERMOTIVE; if Ford does not

                   identify and disclose its expert to InterMotive by that
                   date, InterMotive shall so notify the Court and Ford
                   shall not be permitted to present any expert testimony

                   or report;
                o Within 62 days of the date of this Order, or by May 17,
                   2021, any EXPERT REPORTS FOR THE PARTY

                   BEARING THE BURDEN OF PROOF SHALL BE
                   PRODUCED AND EXCHANGED. If any party does
                   not produce and exchange its expert report by this date,

                   it shall be foreclosed from presenting such at trial;
                o Within 90 days of the date of this Order, or by June 14,
                   2021,    REBUTTAL         EXPERT        REPORTS         BY

                   PARTIES NOT BEARING THE BURDEN OF
                   PROOF        SHALL        BE      PRODUCED           AND
                   EXCHANGED. If any party does not produce and

                   exchange its rebuttal expert report by this date, it shall
                   be foreclosed from presenting such at trial;
                o Within 120 days of the date of this Order, or by July 14,

                   2021, EXPERT DISCOVERY SHALL CLOSE;
                o Within 150 days of the date of this Order, or by August
                   13, 2021, DAUBERT MOTIONS SHALL BE DUE,
                                      36
Case 4:17-cv-11584-TGB-APP ECF No. 128, PageID.3426 Filed 03/16/21 Page 37 of 37




                   with the time for response to be governed by the Local
                   Rules;

                o The Court will set further dates to be set by the Court
                   after ruling on Daubert motions.

       Finally, Ford’s motion to strike is DENIED. ECF No. 113.

       IT IS FURTHER ORDERED, that neither party may file any
 motion not specifically authorized in this Order except by leave of the

 Court.

 IT IS SO ORDERED.


  Dated: March 16, 2021          s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                         Certificate of Service
        I hereby certify that this Order was electronically filed, and the
  parties and/or counsel of record were served on March 16, 2021.
                               s/A. Chubb
                               Case Manager




                                      37
